IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT




NAIM JOHNSON,

       Petitioner,
                                                            CORRECTED
 v.                                                      Case No. 5D16-2896

STATE OF FLORIDA,

       Respondent.

________________________________/

Opinion filed August 26, 2016

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, and
David L. Redfearn, Assistant Public
Defender, Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Respondent.


BERGER, J.

       Naim Johnson petitions this court for a writ of habeas corpus directing the trial

court to conduct an expedited hearing to determine pretrial release or detention according

to Florida Rules of Criminal Procedure 3.131 and 3.132. Based on the State's concession

of error, we grant the writ and direct the trial court to conduct a Florida Rule of Criminal

Procedure 3.131 pretrial release hearing within three business days. See Ho v. State,

929 So. 2d 1155 (Fla. 5th DCA 2006). Our decision to grant the writ is without prejudice
to the State's ability to file a motion for pretrial detention should it choose to do so. See

id. (citing Nguyen v. State, 925 So. 2d 435 (Fla. 5th DCA 2006); Griffith v. State, 914 So.
2d 1053 (Fla. 5th DCA 2005)).

       PETITION FOR WRIT OF HABEAS CORPUS GRANTED.

LAWSON, C.J. and TORPY, J., concur.




                                             2